UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                     No. 96-4322

FRANKLIN GERMAN,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Charleston.
Falcon B. Hawkins, Chief District Judge.
(CR-95-386)

Submitted: February 27, 1997

Decided: March 13, 1997

Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Mark C. Brandenburg, Charleston, South Carolina, for Appellant.
J. Rene Josey, United States Attorney, Ben A. Hagood, Jr., Assistant
United States Attorney, Charleston, South Carolina, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________
OPINION

PER CURIAM:

Franklin German appeals from his conviction of possessing child
pornography which had been mailed in violation of 18 U.S.C.
§§ 2252(a)(4), (b)(2) (1994). German contends that the Government's
sting operation was so outrageous that it violated due process. Finding
no error, we affirm.

This case arises from a Government sting operation involving the
distribution of pornographic materials. Postal Inspector James Charl-
ton took control of a company which advertised sexually explicit
video tapes in various magazines. In January 1992, Charlton received
a letter from German requesting a brochure, which Charlton mailed.
Thereafter, Charlton received a completed order form from German.
Charlton and German then corresponded about where to deliver the
requested video tapes but Charlton never mailed the tapes because
German cancelled the order. Charlton promptly granted German's
refund request and did not initiate further contact with German.

Several months later, Charlton received a letter from German
requesting two video tapes. Charlton denied his request. Then in July
1993, Charlton received a letter from German indicating a renewed
interest in doing business. Correspondence resumed and German
placed another order. The postal service sent German a parcel deliv-
ery notice requesting that he call for delivery. When German did not
pick up the parcel containing the video tapes, Charlton and other
postal inspectors delivered the parcel to German's residence. Immedi-
ately after the delivery, the postal inspectors returned and obtained
permission to search the residence. The inspectors found numerous
pornographic videos. In addition to the child pornography videos
delivered by Charlton, inspectors seized at least two other child por-
nography videos during the search.

German pleaded guilty to possession of three or more video tapes,
which had been mailed, in violation of 18 U.S.C.§§ 2252(a)(4),
(b)(2), and the district court sentenced him to probation with special
conditions.

                    2
German contends on appeal that the Government's conduct during
its sting operation was outrageous and therefore violated his due pro-
cess rights. Specifically, German claims that the conduct was outra-
geous because inspectors personally delivered the video tapes to him.
However, German forfeited appellate review of this issue, other than
for plain error, by failing to raise it before the district court. See
United States v. Olano, 507 U.S. 725, 733 (1993). Accordingly, this
court's review is limited to determining whether the government's
conduct seriously affects the "fairness, integrity or public reputation
of judicial proceedings." Olano, 507 U.S. at 736 (quoting United
States v. Atkinson, 297 U.S. 157, 160 (1936)). Because we conclude
that the conduct of the inspectors in personally delivering the video
tapes clearly is not shocking or offensive to traditional notions of fun-
damental fairness, we find no plain error.

German's conviction is accordingly affirmed. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

AFFIRMED

                     3